UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-24926 CECIL BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland 52-1883546 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 127 North Street, Elkton, Maryland (Address of principal executive offices) (Zip Code) (410) 398-1650 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ x ] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[ x ] NO APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. At May 10, 2011, there were 3,706,081 shares of common stock outstanding Page 1 CECIL BANCORP, INC. AND SUBSIDIARIES CONTENTS PAGE PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) Consolidated Balance Sheets - 3 March 31, 2011 and December 31, 2010 Consolidated Statements of Operations and Comprehensive Income (Loss) 4-5 for the Three Months Ended March 31, 2011 and 2010) Consolidated Statements of Cash Flows 6 for the Three Months Ended March 31, 2011 and 2010 (Unaudited) Notes to Consolidated Financial Statements 7-19 ITEM 2. Management’s Discussion and Analysis of Financial Condition 20-27 and Results of Operations ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 27 ITEM 4T. Controls and Procedures 27 PART II – OTHER INFORMATION 28-29 SIGNATURES 30 CERTIFICATIONS 31-34 Page 2 PART I.Financial Information ITEM 1.Financial Statements CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) ASSETS March 31, December 31, (unaudited) Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Cash and cash equivalents Investment securities: Securities available-for-sale at fair value Securities held-to-maturity (fair value of $12,819 in 2011 and $9,383 in 2010) Restricted investment securities – at cost Loans receivable Less: Allowance for loan losses ) ) Net loans receivable Other real estate owned Premises and equipment, net Accrued interest receivable Other intangible assets Bank owned life insurance Deferred tax assets Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits $ $ Other liabilities Junior subordinated debentures Advances from Federal Home Loan Bank of Atlanta Other borrowed funds Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; authorized 1,000,000 shares, issued and outstanding 11,560 shares, liquidation preference $1,000 per share, in 2011 and 2010 Common stock, $.01 par value; authorized 10,000,000 shares, issued and outstanding 3,703,358 shares in 2011 and 3,699,096 shares in 2010 37 37 Additional paid in capital Retained earnings Accumulated other comprehensive income 40 53 Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. Page 3 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands, except per share data) INTEREST INCOME: Interest and fees on loans $ $ Interest on investment securities 57 45 Dividends on FHLB and FRB stock 17 12 Other interest-earning assets 18 9 Total interest income INTEREST EXPENSE: Interest expense on deposits Interest expense on junior subordinated debentures Interest expense on advances from FHLB Interest expense on other borrowed funds 15 - Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Deposit account fees ATM fees 98 Commission income 1 1 Gain on sale of loans 57 14 (Loss) gain on sale of other real estate owned (5
